PER CURIAM.
The record indicates that the claimant reached maximum medical improvement from his orthopedic injury on October 11, 1978, and not September 14, 1978. We hereby amend the' deputy commissioner’s order to reflect the later date. Having done so, we find competent, substantial evidence in the record that the claimant also reached psychiatric maximum medical improvement on the same date.
This is a consolidated appeal. We award the claimant’s attorney only one fee for his appellate services.
AFFIRMED as modified.
SHIVERS and WENTWORTH, JJ., and LILES, WOODIE A. (Retired), Associate Judge, concur.